DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. US Pub 2019/0034095 (hereafter Singh) in view of Boyle US Patent 8,788,778 (hereafter Boyle).

As per claim 1, Singh teaches the invention substantially as claimed including a computer-implemented method comprising: receiving a request to reclaim a portion of a memory assigned to a virtual machine (VM) (para[0023-0024, 0026-0027, 0030], the virtual memory resources 52a-d are allocated to virtual machines 70, and memory reclamation processes is triggered by the simulated memory operations in order to reclaim allocated but unused memory from virtual machines);
the memory divided into a plurality of increments (para[0027, 0030], the virtual memory resources 52a-d are allocated to virtual machines 70);
in response to receiving the request, selecting an increment of the plurality of increments to vacate (para[0035-0038], allocated but unused memory from cold memory resources assigned to a virtual machine is reclaimed, where the virtual machine is selected based on the criteria/rank (utilization, usage history information etc.));
attempting to vacate all contents of the selected increment; and based at least in part on determining that all contents of the selected increment were vacated, removing an assignment of the selected increment to the VM (para[0038], reclamation process releases the full set of allocated memory for the selected virtual machine).
Singh does not explicitly teach each increment having a corresponding failure count that indicates a number of failures associated with any previous attempts to vacate the increment; the selecting based at least in part on the failure counts corresponding to each of the plurality of increments; based at least in part on determining that all contents of the selected increment were not vacated, incrementing a failure count corresponding to the selected increment, the failure count one of the plurality of failure counts.

the selecting based at least in part on the failure counts corresponding to each of the plurality of increments; based at least in part on determining that all contents of the selected increment were not vacated, incrementing a failure count corresponding to the selected increment, the failure count one of the plurality of failure counts (col 4, line 5-49, data storage system maintain a counter of errors corresponding to regions that were not appropriately garbage collected (thus incrementing the error counter value when error occurs during a garbage collection in a memory region), and selecting memory region to be garbage collected based on a score, where the scores are calculated with the constants values that are adjusted based on the counter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boyle’s teaching to Singh’s invention in order to provide more efficient garbage collection mechanisms without creating substantial overhead, such as increased write amplification in cases when solid state memory is used for storing data by prioritizing data regions to be garbage collected based on the inactivity level of data stored in a memory region (col 1, line 14-23, col 2, line 10-38).

As per claim 2, Signh and Boyle teach the computer-implemented method of claim 1, and Signh further teaches wherein vacating the selected increment comprises removing data stored in the increment (para[0035], memory de-allocation (reclaiming) process is conducted 

As per claim 3, Boyle teaches wherein the failure count corresponding to the selected increment is lower than any other failure counts of the plurality of failure counts (col 4, line 5-49, selecting memory region based on a lowest score, where the score is adjusted based on the constant consists of error counts, thus the region with less errors is selected).

As per claim 4, Singh teaches wherein the selecting is further based at least in part on an amount of unused space in each of the plurality of increments (para[0022, 0035-0037], memory usage is determined for the virtual machines, and unused but allocated memory is identified and selected to be reclaimed).

As per claim 5, Boyle teaches wherein the failure count corresponding to the selected increment is one of a plurality of increments corresponding to a lowest failure count of the plurality of failure counts and the selected increment has more unused space than other increments of the plurality of increments having the lowest failure count (col 4, line 5-49, the equation to calculate score for each memory regions include constants (error counts) and amount of invalid data).

As per claim 6, Singh teaches wherein the portion is specified as a number of increments (para[0038], a number of virtual machines maybe reclaimed, which releases the full set of allocated memory for that virtual machine).

As per claim 7, Singh teaches wherein the selecting and attempting are repeated until a number of the plurality of increments corresponding to the size of the portion are vacated and their assignment to the VM removed (para[0035-0038], attempting to move the memory resources to be reclaimed until sufficient memory exists to service requested amount of memory). 

As per claim 8, Singh teaches further comprising based at least in part on determining that all contents of the selected increment were not vacated, removing the assignment of the selected increment to the VM (para[0035], FIG. 4A, if the virtual machine for a cold resource is active (contents cannot be vacated), then virtual machine is moved to memory resources in the hot cluster, thus removing the assignment of the cold memory resources).

As per claim 10, it is a system claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 11, it is a system claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 12, it is a system claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 13, it is a system claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 14, it is a system claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 15, it is a system claim of claim 7 above, thus it is rejected for the same rationale.

As per claim 16, it is a system claim of claim 8 above, thus it is rejected for the same rationale.

As per claim 18, it is a computer program product claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 19, it is a computer program product claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 20, it is a computer program product claim of claim 5 above, thus it is rejected for the same rationale.



Claim 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Boyle as applied to claim 1 above, and further in view of Liu et al. US Pub 2020/0089894 (hereafter Liu).

As per claim 9, Singh and Boyle teach the computer implemented method of claim 1, but they do not explicitly teach wherein all of the contents of the selected increment were not vacated due to a time-out condition.
However, Liu teaches wherein all of the contents of the selected increment were not vacated due to a time-out condition (para[0041-0043], FIG. 3, all of the pages in the XOM space is not erased when the timeout occurs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu’s teaching to Signh and Boyle’s invention in order to provide a technique for protecting program codes from being maliciously copied or modified, by providing execute only memory settings in the memory banks which has function of power attack protection using the design of the state machine (para[0056]).

As per claim 17, it is a system claim of claim 9 above, thus it is rejected for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195